ON PETITION POE A KEHEAEING.
Ray, J.
The appellant files a petition for a rehearing on the ground that the decision pronounced herein does not dispose of certain questions presented by his cross-bill, in which he alleges his possession of the property to have been in good faith, under a deed from a married woman, now deceased, and her husband, during her second marriage, the property having come to her from her first husband, there being children from said first marriage still surviving, who *433are the plaintiffs in the action, and that they have received the consideration paid for the land, there having been no administration of the estate of their deceased' mother, and that appellant has made valuable improvements over and above the value of the use and occupation of said land.
H. W. Harrington and M.. K. Hosebrough, for appellant.
W. D. Willson and J. Sehwartz, for-appellees.
In holding that in an action to recover-possession of real property under a claim of absolute title, the defendant in possession cannot have the value of his lasting improvements ascertained until the determination of the question of title, we have disposed of all questions-involved in the record.
The fact that the heirs had- received from their mother’s estate the consideration paid! to her for a deed executed by her, attempting to convey the property when she had no power to alienate, could create no lien upon the land itself; for equity will not do what she had' no power herself to do; and outside of the statute there is no right to recover for the improvements placed upon the land by the occupying claimant. Chesround v. Cunningham, 3 Blackf. 82.
The petition is overruled.